Citation Nr: 1636959	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center, Portland, Oregon


THE ISSUE

Entitlement to reimbursement of medical expenses for non-transport services rendered on November 22, 2013.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1970.



This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative decision issued by the Department of Veterans Affairs (VA) VISN 20 Network Payment Center, Portland, Oregon.  A notice of disagreement was received in April 2014, and the appeal was denied in an administrative review dated in May 2014.  A reconsideration letter was filed in June 2014 and a statement of the case was issued dated in June 2014.  The appellant filed a substantive appeal in August 2014.


FINDINGS OF FACT

1.  On November 22, 2013, the appellant provided non-transport emergency services in an attempt to revive the Veteran, who was found pulseless and not breathing at his home; prior authorization for such treatment was not given by VA, nor can it be implied. 

2.  At the time services were rendered on November 22, 2013, the Veteran was service-connected for bilateral hearing loss and tinnitus.

3.  The emergency services were not provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.
 

CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for non-transport emergency services on November 22, 2013 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2015).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  
38 C.F.R. §§ 17.120-17.  Barger v. Principi, 16 Vet. App. 132  (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38. 38 C.F.R. § 17.132.

A March 2014 letter from VA explained to the appellant the basis for the denial of the claim for the benefits sought and notified the appellant of the appellate rights. There is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  As the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that a medical opinion is not necessary to decide the claim.  38 U.S.C.A. § 1725 (f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009). Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A veteran may be eligible for payment or reimbursement for medical services not previously authorized in accordance with 38 U.S.C.A. §§ 1725or 1728.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non-service connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47 (i) ; and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49  (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728. 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for non-service connected disabilities in non-VA facilities is only allowed if all of the following criteria are met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility /provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

In this case, the appellant is seeking entitlement to payment from VA concerning medical expenses incurred for non-transport emergency services rendered on November 22, 2013.  Treatment records indicate that the Veteran was found at his home in Phoenix, Oregon sitting upright, pulseless, and not breathing.  A bystander pulled him to the floor and commenced CPR of unknown quality.  It was noted that the Veteran was seen approximately 20 minutes prior and had been conscious and alert.  He had been released from RRMC the previous day for treatment of hypertension and gout.  The appellant indicated that, upon arrival, the Veteran was asystolic/apneic.  Treatment was begun and a physician at RRMC was contacted and informed of the situation.  The Veteran was noted to have gone into pulseless electrical activity (PEA) and after treatment the physician at RRMC advised the appellant to terminate resuscitations.  This was approximately 45 minutes after the Veteran was initially found unresponsive.  

There is no evidence that the Veteran or the appellant contacted VA at any time prior to the resuscitation efforts on November 22, 2013 or within 72 hours of those efforts.

As for whether the appellant is entitled to payment for the expenses incurred due to the unauthorized treatment, the Veteran's death certificate indicates that the cause of death was probable atherosclerotic heart disease with hypertension as an other condition contributing to death.  He was not service-connected for hypertension or a 

heart condition at the time, but was rather service-connected for bilateral hearing loss and tinnitus.  Therefore, reimbursement of private medical expenses under 38 U.S.C.A. § 1728 is not warranted. 38 U.S.C.A. § 1728; C.F.R. § 17.120. 

With regard to whether the Veteran is entitled to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, the Board finds that the treatment received on November 22, 2013 was not provided in a hospital emergency department or similar facility held out as providing emergency care to the public.  The Veteran was found unresponsive with no pulse and not breathing at his home.  When the appellant arrived the Veteran was asystolic/apneic and was declared dead at the scene after attempts as resuscitation failed.  There is no indication that the Veteran was transported to the emergency department or other similar facility for treatment. 

In light of the above, the Board finds that the criteria for payment or reimbursement of unauthorized medical expenses incurred on November 22, 2013 under the VMHCBA have not been met. There is no other avenue for the appellant to pursue payment.  Hence, the appeal is denied.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

ORDER

Reimbursement of medical expenses for non-transport services rendered on November 22, 2013, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


